Upon a full hearing of this Cause Debated by Counsel learned on both Sides, This Court having duly Considered the Same is of Opinion and so doth Order, that the Plea in this Cause be overruled, And that the Defendants do make full and perfect Answer to the Complainant’s Bill in that particular. As *413to the Defendants Demurrer filed in this Cause, the same is by this Court held to be good, And therefore it is Ordered that the Demurrer do Stand, The Complainant having his Remedy at Common Law for any Demand he may háve againt the Estate of Andrew Allen the Defendants Testator on his particular Account.
Alexr Stewart Deputy Register in Chancery